                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                             4:16-CR-20017-TGB

                    Plaintiff,

                                             ORDER GRANTING DEFENDANT’S
       vs.                                   MOTION TO CORRECT JUDGMENT
                                                       (DKT. 36)
THADDEUS J. FEIMSTER,

                    Defendant.



      Before the Court is Defendant’s Motion for Correction of Judgment (Dkt. 36).

Having reviewed the Motion and accompanying case record, the Court agrees that

the mandatory condition requiring that the defendant comply with the requirements

of the Sex Offender Registration and Notification Act was an inadvertent clerical

mistake and the condition was entered in error.

      Defendant should not be designated as a sex offender and is not bound by any

restrictions imposed upon defendants with sex offender status. The Court will enter

an amended judgment reflecting this change, pursuant to Fed. R. Crim. P. 36.

      DATED this 14th day of December, 2018.

                                      BY THE COURT:


                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      United States District Judge
